Case 1:19-cr-00229-RLY-DML Document 95 Filed 07/06/21 Page 1 of 1 PageID #: 387




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:19-cr-00229-RLY-DML
                                                )
 MAHDE DANNON,                                  ) -01
                                                )
                            Defendant.          )


                                  SCHEDULING ORDER

       The court, upon unopposed motion of the defendant (dkt. 94), VACATES the

 sentencing hearing currently set for July 8, 2021 and RESETS hearing to SEPTEMBER

 16, 2021 at 2:30 p.m. The defendant is ordered to appear, with counsel, before the

 Honorable Richard L. Young, Judge, in room 349, U.S. Courthouse, 46 East Ohio Street,

 Indianapolis, Indiana 46204.


 SO ORDERED this 6th day of July 2021.




 Distributed Electronically to Registered Counsel of Record
